Citation Nr: 0522961	
Decision Date: 08/22/05    Archive Date: 09/09/05

DOCKET NO.  00-05 273	)	DATE
)
)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder, to include degenerative changes of the cervical 
spine, C- 5-C6 left paracentral disc herniation with 
impingement of the thecal sac, and left neural foraminal 
stenosis.

2.  Entitlement to service connection for a thoracic spine 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1966 to February 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in June 1999 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Lincoln, Nebraska, which, in pertinent part, denied 
service connection for cervical spine and thoracic spine 
disabilities.  Thereafter, the case was forwarded to the 
Board.  In April 2004, the Board REMANDED the case to the RO 
for additional development, to include compliance with the 
requirements of the Veterans Claims Assistance Act of 2000 
(VCAA), and a VA medical examination.  That development has 
been completed to the extent possible, and the case has been 
returned to the Board.


FINDINGS OF FACT

1.  All evidence necessary to decide the claims addressed in 
this decision has been obtained; the RO has notified the 
veteran of the evidence needed to substantiate the claims and 
obtained all relevant evidence designated by him.

2.  The veteran failed to report to a VA examination in 
October 2004.

3.  There is no competent medical evidence of a current 
diagnosis for a thoracic spine disorder.

4.  The evidence is in relative equipoise on the question of 
whether the veteran's cervical spine disorder is 
etiologically related to service.





CONCLUSIONS OF LAW

1.  Entitlement to service connection for a claimed thoracic 
spine disability is not warranted.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2004).

2.  With the resolution of reasonable doubt in the veteran's 
favor, service connection for degenerative changes of the 
cervical spine (C- 5-C6), with left paracentral disc 
herniation and impingement of the thecal sac, and left neural 
foraminal stenosis, is granted.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Board is required to address the Veterans Claims 
Assistance Act of 2000 (VCAA) that became law in November 
2000.  The VCAA provides, among other things, that VA will 
make reasonable efforts to notify a claimant of the relevant 
evidence necessary to substantiate a claim for benefits under 
laws administered by the VA.  The VCAA also requires the VA 
to assist a claimant in obtaining that evidence.  38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159.

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  Collectively, the multiple RO 
decisions, the April 2004 Board remand, the Statement of the 
Case, and Supplemental Statements of the Case issued in 
connection with the veteran's appeal have notified him of the 
evidence considered, the pertinent laws and regulations and 
the reasons his claims were denied.  In addition, 
correspondence from the RO sent to the veteran, to include 
the letters, specifically notified the veteran of the 
substance of the VCAA, including the type of evidence 
necessary to establish entitlement to the benefits sought and 
the relative burdens of the veteran and VA in producing or 
obtaining that evidence or information.

Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), the correspondence from the RO, to include the 
September 1998, July 2004 and the  September 2004 letters, 
satisfied the notice requirements by: (1) informing the 
appellant about the information and evidence not of record 
that is necessary to substantiate the claims; (2) informing 
the appellant about the information and evidence the VA will 
seek to provide; (3) informing the appellant about the 
information and evidence the claimant was expected to 
provide; and (4) requesting the appellant to provide any 
evidence in the appellant's possession that pertains to the 
claims.  This "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  Although 
the veteran was not explicitly requested to provide any 
evidence in his possession, he was informed that it was his 
responsibility to ensure that VA received any evidence not in 
the possession of the Federal government; this would 
necessarily include submitting any relevant evidence in his 
possession.  Thus, the failure to use the exact language of 
38 C.F.R. § 3.159(b)(1) with respect to this "fourth element" 
was harmless, non-prejudicial error, if error at all.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 17 
Vet. App. 412 (2004), the U.S. Court of Appeals for Veterans' 
Claims (Court) held that a VCAA notice must be provided to a 
claimant before the initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on claim for VA benefits.  In 
this case, the RO decision that prompted this appeal was 
issued in June 1999, before the enactment of VCAA.  The RO 
obviously could not inform the veteran of law that did not 
yet exist.  Moreover, in Pelegrini II, the Court also made it 
clear that where, as in this case, notice was not mandated at 
the time of the initial RO decision, the RO did not err in 
not providing such notice complying with section 5103(a); § 
3.159(b)(1) because an initial RO decision had already 
occurred.  See also VAOPGCPREC 7-2004.  Also, in the April 
2004 remand, the Board notified the veteran of the passage of 
the VCAA and, in an attempt to assist him with the 
development of his claims.

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the service medical records are associated with the claims 
file, as are the identified relevant VA and private medical 
records.  The duty to assist includes, when appropriate, the 
duty to conduct a thorough and contemporaneous examination of 
the veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

In this case the Board determined that a VA examination was 
needed in order to properly evaluate the veteran's claims.  
VA gave the veteran the opportunity for an examination in 
conjunction with his appeal.  He failed to show for the 
examination.  The Board finds that based on the failed 
attempt to provide the veteran a necessary VA examination, VA 
has done everything reasonably possible to assist him.  
Further development in this case and further expending of 
VA's resources is not warranted.

The consequence in this case of the veteran's failure without 
good cause to report for the VA examination is that his 
disability must be rated on the basis of the other relevant 
evidence on file.  38 C.F.R. § 3.655(b).  While VA has a duty 
to assist the veteran in the development of his claim, the 
veteran has a duty to cooperate with VA.  See Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  The Board concludes that 
VA has no remaining duty under the VCAA to provide a medical 
examination in conjunction with these claims.  The Board 
notes, furthermore, that the VA medical records now on file 
contain findings needed to evaluate the claims for service 
connection.

Based on the foregoing, the Board finds that, in the 
circumstances of the veteran's claims, any additional 
development or notification would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided); Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(when there is extensive factual development in a case, 
reflected both in the record on appeal and the Board's 
decision, which indicates no reasonable possibility that any 
further assistance would aid the appellant in substantiating 
his or her claim, the VCAA does not apply).  The Board finds 
that the duty to assist and duty to notify provisions of the 
VCAA have been fulfilled to the extent possible with regard 
to his claims.  Thus, no additional assistance or 
notification to the appellant is required based on the facts 
of the instant case.  There has been no prejudice to the 
appellant that would warrant a remand, and his procedural 
rights have not been abridged.  Bernard v. Brown, 4 Vet. App.
384 (1993).

Factual Background

A Department of Defense (DD) Form 214 indicated that the 
veteran's specialty number and title during military active 
duty was fuel specialist, petroleum fuels.  A service medical 
record dated in January 1970 recorded an impression of 
cervical vertebral disease.  It was noted that the veteran 
had no prior history of this condition.  He was referred for 
x-rays and an orthopedic consult.  A separation examination 
report dated in January 1970 showed that the veteran reported 
pain and stiffness of the thoracic region.

In June 1998, the veteran submitted an application for VA 
benefits.  Thereafter, he indicated that there were post-
service VA medical records for treatment received following 
discharge from active duty, which were pertinent to his 
claims.  Accordingly, the RO attempted to obtain these 
records on several occasions, to include March 1999 and March 
2000, but was informed that there were no such records on 
file.

Post-service VA medical reports from April 1997, showed that 
the veteran complained of pain in the neck area.  The pain 
reportedly resolved following heat and ultrasound treatments.  
An MRI performed in 1998, showed a C5-6 left disc herniation 
with impingement of the thecal sac and left neural foraminal 
stenosis.

The veteran underwent a VA examination on May 2001, to 
evaluate his cervical spine condition.  He reported that his 
service duties required him to work under tank cars in very 
cramped spaces.  The veteran's head was always hyperextended 
anywhere from 20 minutes to 2 hours at a time.  The veteran's 
symptoms included constant pain, stiffness and weakness of 
the neck, along with fatigability.  Upon examination, the 
examiner observed that his neck was quite limited in range of 
motion.  The posterior cervical spine was very tender and 
painful.  He diagnosed chronic cervical pain; C5-6 left 
paracentral disc herniation with impingement of the thecal 
sac and left neural foraminal stenosis.  The examiner noted 
worsening of the cervical symptoms.  He opined, based on the 
history provided by the veteran, that it was more likely than 
not that his neck problems were related to service.  In an 
addendum to the report, following a review of the veteran's 
claims file, the examiner concluded that it was more likely 
than not that his back problems originated in military active 
duty.  The only back disability noted in these or other 
medical records on file relate to a disability of the 
lumbosacral spine or low back region, and service connection 
is currently in effect for a disability of the lumbosacral 
spine, which is rated 60 percent.

Post-service medical records dated between September 2001 and 
December 2004, showed multiple entries of neck-related 
complaints, along with treatment of the cervical spine. A May 
2002 report recorded a history, as provided by the veteran, 
of neck pain since service.  An October 2002 report noted an 
impression of cervical spondylosis with moderate spinal 
stenosis.

A report of contact dated in February 2002 showed that the 
veteran informed the RO of a change of address.  Thereafter, 
pursuant to the Board remand of April 2004, he was scheduled 
for a VA examination for evaluation of the cervical, 
thoracic, and lumbar spine.  A note in the file dated in 
October 2004, indicated that he failed to report for the 
scheduled examination, despite the fact that an appointment 
letter, officially notifying him of the appointment, was sent 
to the address of record.  Additionally, an effort to 
communicate with the veteran via telephone, prior and 
subsequent to the date of the examination, was unsuccessful.  
It was noted that the contact phone number provided by the 
veteran was incorrect.

Laws and Regulations

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 2002).  There 
must be medical evidence of a current disability; medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).  A determination as to whether 
these requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  See Baldwin v. West, 13 Vet. App. 1 (1999); 
38 C.F.R. § 3.303(a).

In addition, certain chronic diseases, including arthritis, 
may be presumed to have been incurred in service if they 
become manifest to a compensable degree within one year of 
separation from active duty. 38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  When the fact of chronicity in service 
is not adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  38 C.F.R. § 3.303(b).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).

Analysis

The provisions of 38 C.F.R. § 3.655 address the consequences 
of a veteran's failure to attend scheduled medical 
examinations.  That regulation at (a) provides that, when 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination and a claimant, without 
"good cause," fails to report for such examination, action 
shall be taken.  At (b) the regulation provides, in pertinent 
part,  that when a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.

In this case, the claims folder contains a VA compensation 
and pension exam inquiry and the address shown is the same as 
the veteran's last known address of record.  See 38 C.F.R. § 
3.1(q).  The folder also contains evidence that the veteran 
received notice of the examination in the form of a letter, 
and that attempts to reach the veteran by telephone were also 
made.  A review of the record reveals that there has been no 
communication from the veteran regarding his failure to 
report.

Following the veteran's failure to report to the October 2004 
VA examination, a supplemental statement of the case (SSOC) 
was sent to the veteran in May 2005 indicating that he had 
failed to appear for a VA examination that might have 
provided material evidence regarding his claim.  The May 2005 
SSOC was sent to the veteran's last address of record and was 
not returned as undeliverable by the U.S. Postal Service.  
There was no response to this notice.  There is no indication 
from the record that he did not receive notice nor does he 
assert otherwise.

The Board acknowledges the RO's efforts to schedule the 
veteran for an examination.  He has not provided a good cause 
for his failure to report to the scheduled examination.  
Therefore, the Board finds that additional efforts to 
schedule an examination would be futile.

Given the presumption of regularity of the mailing of VA 
examination scheduling notice, the lack of return of any 
correspondence as undeliverable, and the lack of an 
explanation regarding the veteran's failure to report to the 
scheduled VA examination, the Board finds that he did not 
show good cause.  See 38 C.F.R. § 3.655.  The veteran has not 
argued that the RO failed to notify him of the examination or 
indicated that he would report if the examination were re-
scheduled.  Therefore, the claim shall be rated based on the 
evidence of record.

Service Connection for a Thoracic Spine Disorder

As previously noted, in order to establish service connection 
for the claimed disorder, there must be (1) evidence of a 
current disability; (2) evidence of the incurrence or 
aggravation of a disease or injury in active service; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, supra.

With respect to Hickson element (1), it is now well-settled 
that in order to be considered for service connection, a 
claimant must first have a disability.  See, e.g., Rabideau 
v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 
155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be 
granted unless a current disability exists).  The Board finds 
that service connection for a thoracic spine disorder is not 
warranted.  The only evidence that the veteran ever had a 
disability  relating to the thoracic spine is the separation 
examination report dated in January 1970, which showed that 
he reported pain and stiffness of the thoracic region.  Other 
than this report, there is no record during service or post-
service, that corresponds to any findings attributable to a 
thoracic spine disability.  Thus, there is no post-service 
medical records indicative of continuity of symptomatology 
following his separation from service, nor is there any 
competent evidence of a current thoracic spine disorder.  The 
Board has considered the May 2001 VA examiner's addendum 
opinion that it was more likely than not that the veteran's 
back problems originated in military active duty.  However, 
as noted above, the only back disability noted in these or 
other medical records on file relate to a disability of the 
lumbosacral spine or low back region, and service connection 
is currently in effect for a disability of the lumbosacral 
spine, which is rated 60 percent.

While the Board is sympathetic to the veteran's beliefs that 
he has a thoracic spine disorder that is related to service, 
he is not competent to offer opinions on medical diagnosis or 
causation, and the Board may not accept unsupported lay 
speculation with regard to medical issues.  See Espiritu v. 
Derwinski, 2 Vet. App. 482 (1992); Moray v. Brown, 5 Vet. 
App. 211 (1993).

The Board notes that in the most recent Supplemental 
Statement of the Case (SSOC) issued to the veteran in April 
2005, the RO found that there was no relationship between a 
claimed thoracic spine disability and a low back disability.  
While service connection may be granted for disability 
proximately due to or the result of a service-connected 
disability (38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 
439 (1995) (en banc)), in this case, the veteran did not 
claim, nor did the RO adjudicate a claim for secondary 
service connection prior to the issuance of the April 2005 
SSOC, and the RO has not furnished the applicable law and 
regulation.  As the veteran has not claimed secondary service 
connection, the RO did not formerly adjudicate the matter and 
the record does not contain competent evidence of a current 
disability of the thoracic spine, the Board finds that the 
issue of secondary service connection for a disability of the 
thoracic spine is not in appellate status, nor is it raised 
by the record for referral to the RO for adjudication.

The overwhelming preponderance of the medical evidence is 
against a finding of a nexus between a current disability of 
the thoracic spine and any incident of or finding recorded 
during service.  As the preponderance of the evidence is 
against the veteran's claim, the benefit of the doubt 
doctrine is not for application and the claim for service 
connection for a thoracic spine disability must be denied.  
38 U.S.C.A. § 5107(b); also see generally, Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).

Service Connection for a Cervical Spine Disorder

After a review of the evidence of record, the Board finds 
that the evidence is in relative equipoise on the question of 
whether the veteran's cervical spine disorder is  
etiologically related to his period of active service.  The 
Board notes that a service personnel record, DD Form 214, 
shows that he served as a fuel specialist, petroleum fuel, 
which corroborates his accounts that his service duties most 
likely required him to work under tank cars in very cramped 
spaces and that as a result, his head was hyperextended 
anywhere from 20 minutes to 2 hours at a time.  There is also 
medical evidence of a current cervical spine "disability."  
The remaining question is whether the veteran's current 
cervical spine disability is etiologically related to the 
service.

A January 1970 service medical report recorded an impression 
of cervical vertebral disease.  It was noted that the veteran 
had no prior history of this condition.  He was referred for 
an X-ray examination and an orthopedic consultation.  
Additionally, the veteran claims that following service 
discharge he received treatment for his cervical spine at a 
VA facility.  None of these records are available for review.

Nonetheless, history obtained from the veteran in recent 
years includes a cervical spine condition beginning during 
service and continuing for more than 30 years thereafter.  
The VA examination in May 2001 reiterated his history of in-
service hyperextension type positions to the neck throughout 
his military career, along with a current cervical spine 
diagnosis.  The VA examiner opined that, based on the history 
provided by the veteran, it was more likely than not that his 
neck problems were related to service.  The VA examiner 
reached this conclusion based on history provided by the 
veteran, and in an addendum to the report, following a review 
of his claims file, the examiner opined that it was more 
likely than not that the veteran's  back problems (diagnosed 
in the physician's examination report as   disability of the 
lumbosacral spine) originated during active military duty.  
However, given the continuity of symptomatology and the 
rationale given for the initial supportive opinion, which is 
entirely consistent with the veteran's duties during service, 
the Board finds that the evidence is at least in equipoise in 
showing the contended causal relationship between the 
veteran's current cervical spine disorder and service.

After a review of the record, the Board finds that the 
evidence is in relative equipoise on the question of  whether 
the veteran's current cervical spine disorder is 
etiologically related to in-service trauma.  The Board is 
cognizant of the absence of competent evidence of a cervical 
spine disorder for decades after service but, given the 
competent medical opinion summarized above, which did take 
into account relevant medical history and was supported by a 
rationale, the evidence is in approximate balance on the 
question at hand.  For these reasons, and with the resolution 
of reasonable doubt in the veteran's favor, the Board finds 
that service connection for a cervical spine disorder is 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2004).





ORDER

Entitlement to service connection for a thoracic spine 
disorder is denied.

Entitlement to service connection for a cervical spine 
disorder, to include degenerative changes of the cervical 
spine (C- 5-C6), with left paracentral disc herniation and 
impingement of the thecal sac, and left neural foraminal 
stenosis, is granted.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


